Acknowledgment
The amendment filed on July 28, 2022 responding to the Office Action mailed on May 6, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 comprising a plurality of the first linear portions of the first lines extend in a first direction inclined at a first angle that is an acute angle in a first rotational direction with respect to the first axis, and are arranged at intervals in a second direction that is orthogonal to the first direction, a plurality of the second linear portions of the first lines extend in a third direction inclined at a second angle that is an acute angle in a second rotational direction opposite to the first rotational direction with respect to the first axis, and are arranged at intervals in a fourth direction that is orthogonal to the third direction, a length of each of the plurality of first linear portions increases in the second direction, a length of each of the plurality of second linear portions increases in the fourth direction, and in each adjacent pair of the of the plurality of first lines, the first linear portion of a first line of the first lines is longer than the first linear portion of another first line of the first lines and the second linear portion of the another first line is longer than the second linear portion of the first line. 
Regarding claim 16, the prior art fails to disclose the device of claim 16 comprising a plurality of the first linear portions of the first lines and the third line extend in a first direction inclined at a first angle that is an acute angle in a first rotational direction with respect to the first axis, and are arranged at intervals in a second direction that is orthogonal to the first direction, a plurality of the second linear portions of the first lines and the second line extend in a third direction inclined at a second angle that is an acute angle in the first rotational direction with respect to the first axis, and are arranged at intervals in a fourth direction that is orthogonal to the third direction, a plurality of the third linear portions of the first lines, the second line and the third line extend in a fifth direction inclined at a third angle that is an acute angle in a second rotational direction opposite to the first rotational direction with respect to the first axis, and are arranged at intervals in a sixth direction that is orthogonal to the fifth direction, a length of each of the plurality of first linear portions increases in the second direction, a length of each of the plurality of second linear portions increases in the fourth direction, and in each adjacent pair of those of the plurality of first lines, the first linear portion of a first line of the first lines is longer than the first linear portion of another first line of the first lines and the second linear portion of the another first line is longer than the second linear portion of the first line.
Claims 2-15 and 17-20 depend directly or indirectly on claims 1 or 16 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893